   Case: 2:21-cr-00089-SDM Doc #: 22 Filed: 05/24/21 Page: 1 of 2 PAGEID #: 300




INDEX AS BARLOW FAMILY LIMITED PARTNERSHIP A COLORADO LIMITED
PARTNERSHIP, GRANTOR, AND THE UNITED STATES OF AMERICA,
GRANTEE


                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

 UNITED STATES OF AMERICA,                       :
                                                 :
                 Plaintiff,                      :        Criminal Case No. 2:21-cr-089
                                                 :        JUDGE MORRISON
    v.                                           :
                                                 :
 JAMES VERL BARLOW, et al.                       :
                                                 :
                 Defendants.                     :

                                NOTICE OF LIS PENDENS

         RECORD TITLE OWNER:              Barlow Family Limited Partnership, a Colorado

limited partnership.

         PLEASE TAKE NOTICE that the United States of America filed an Indictment in

the above captioned case in which the United States seeks a judgment and a final order of

forfeiture, pursuant to 21 U.S.C. § 853(a)(1) and (2), forfeiting to the United States all

right, title, and interest in and to the following real property:

         The Real Property known and numbered as 13100 Cameron Drive,
         Brighton, Adams County, Colorado with all improvements,
         appurtenances, and attachments thereon, Record Owner: Barlow
         Family Limited Partnership, a Colorado limited partnership, and legally
         described as:

         County of Adams, State of Colorado, described as follows:

         SECT, TWN,RNG: 28-1-66 DESC: FRACTION W2 SEC LYING N OF
         BURLINGTON DT AND S AND E OF ROW OF C B AND Q RR AND W OF
   Case: 2:21-cr-00089-SDM Doc #: 22 Filed: 05/24/21 Page: 2 of 2 PAGEID #: 301




       OUTER TOE OF BARR LAKE EMBANKMENT EXC ROW AND EXC HWY,
       COUNTY OF ADAMS, STATE OF COLORADO.

       NOTE: LEGAL DESCRIPTION SUBJECT TO CHANGE UPON COMPLIANCE
       WITH REQUIREMENT NO. 11

       Also known by street and number as: 13100 Cameron Drive, Brighton, CO 80603
       Last Conveyance Recorded at Reception No. 2021000027359 – Records of the
       Recorder of Adams County, Colorado.
       Parcel Number: 0156928000007.

       For further information concerning this action, reference may be made to the records

of the Office of the Clerk of the United States District Court for the Southern District of

Ohio, Eastern Division at 85 Marconi Boulevard, Columbus, Ohio 43215 or the United

States Attorney’s Office, c/o Asset Forfeiture Unit, at 303 Marconi Boulevard, Suite 200,

Columbus, Ohio 43215.

       DATED this 24th day of May 2021.

                                                 Respectfully submitted,

                                                 VIPAL J. PATEL
                                                 Acting United States Attorney


                                                 s/Michael J. Hunter
                                                 MICHAEL J. HUNTER (0076815)
                                                 Assistant United States Attorney
                                                 Attorney for Plaintiff
                                                 303 Marconi Boulevard, Suite 200
                                                 Columbus, Ohio 43215
                                                 (614) 469-5715
                                                 Michael.Hunter@usdoj.gov




                                            2
